DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the locking mechanism for locking the wind turbine blades” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 18, “a locking mechanism for locking” will be read in light of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4, 6- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US Patent 13,156 A).

Regarding claim 1, Brown discloses a wind turbine (Fig. 1) comprising a tower (S), a nacelle (Fig. 1) mounted on the tower via a yaw system (A), a hub (D) mounted rotatably on the nacelle (Fig. 1), the hub comprising a blade carrying structure (E), and one or more wind turbine blades (K) connected to the blade carrying structure (Fig. 1), wherein each of the wind turbine blades defines and inner tip (Fig. 1) and an outer tip end (Fig. 1), and wherein each of the wind turbine blades is connected to the blade carrying structure via a hinge (J, L) at a hinge position of the wind turbine blade (Fig. 1), each of the wind turbine blade thereby being arranged to perform pivot movements relative to the blade carrying structure between a minimum pivot angle and a massive pivot angle (Page 1:66-91), wherein the wind turbine further comprises a stop mechanism (E, N, F, P, G, H) arranged to move the wind turbine blades to a safe pivot angle in the case of an emergency (Page 1:66-91), the stop mechanism comprising a release mechanism (P) and at least one wire (Fig. 1) interconnecting the release mechanism and each of the wind turbine blades (Fig. 1), wherein activation of the release mechanism causes an abrupt change in a pulling force applied to the wind turbine blades by the wires (Page 1:66-91), the change in pulling force causing the wind turbine blades to move immediately to the safe pivot angle (Page 1:66-91).

Regarding claim 2, Brown discloses all of claim 1 as above, wherein the at least one wire is a spring biased wire (F, also the Examiner notes that all wires have a spring constant and are therefore spring biased).

Regarding claim 3, Brown discloses all of claim 1 as above, wherein the release mechanism comprises a hanging mass (P) attached to the wire (Fig. 1).



Regarding claim 6, Brown discloses all of claim 1 as above, wherein the each of the wind turbine is connected to a common wire (Fig. 1) which is connected to the release mechanism.

Regarding claim 7, Brown discloses all of claim 1 as above, wherein the release mechanism (P) is arranged at a bottom part of the tower (Fig. 1).

Regarding claim 8, Brown discloses all of claim 1 as above, wherein the hinge position of each of the wind turbine blades is arranged at a distance from the inner tip end and at a distance from the outer tip end (Fig. 1).

Regarding claim 9, Brown discloses all of claim 8 as above, wherein each of the wind turbine blades is connected to the wire at a position of the wind turbine blade which is between the hinge position (J) and the inner tip end of the wind turbine blade (G -> D -> O -> Wire).

Regarding claim 11, Brown discloses all of claim 1 as above, further comprising a balancing mass (B) arranged on the nacelle opposite to an attachment position of the hub (Fig. 1).

Regarding claim 15, Brown discloses all of claim 1 as above, further comprising end stop mechanisms (E, F) arranged to slow pivot movements of the wind turbine blades in a region near the minimum pivot angle and/or a region near the maximum pivot angle (Fig. 1).



Regarding claim 17, Brown discloses all of claim 1 as above, wherein the hinge (J) of each of the wind turbine blades is embedded in the wind turbine blades (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent 13,156 A) in view of Kim et al. (US PGPUB 2005/0196281 A1).

Regarding claim 12, Brown discloses all of claim 1 as above.
However, Brown does not teach or suggest: wherein the wind turbine is a downwind turbine.
Kim et al. teaches a downwind turbine with force loaded blades to direct the blades out of the wind to protect to turbine from an overload condition [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brown to be a downwind turbine as taught by Kim et al. as both references are in the same field of endeavor, and one of ordinary skill in the art would appreciate that a downwind turbine with blades that slant backwards would accommodate high wind pressure without additional pitch control [0014].


Allowable Subject Matter
Claims 5, 10, 13-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, Brown discloses all of claim 1 as above.
However; Brown, nor any of the prior art of record teach or suggest:
 “wherein each of the wind turbine blades is connected to the release mechanism via a separate wire.” 

Regarding claim 10, Brown discloses all of claim 8 as above.
However; Brown nor any of the prior art of record teach or suggest:
“wherein each of the wind turbine blades has a centre of mass for the wind turbine blade at rest, the centre of mass being positioned between the hinge position and the inner tip end of the wind turbine blade.”

Regarding claim 13, Brown discloses all of claim 1 as above.
However; Brown nor any of the prior art of record teach or suggest:
“further comprising biasing means biasing the wind turbine blades towards a position providing a maximum rotor diameter”
Claim 14 depends on claim 13 and would therefore be allowable.

Regarding claim 18, Brown discloses all of claim 1 as above.

“further comprising a locking mechanism for locking the wind turbine blades at the safe pivot angle.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2017/0114774 A1 discloses a blade pitch control apparatus for small sized wind power generator.
US PGPUB 2015/0152844 A1 discloses a folding blade wind turbine.
US Patent 8,753,080 B2 discloses an upwind turbine and operation method thereof.
US Patent 8,678,767 B2 discloses a wind turbine.
US PGPUB 2011/0211957 A1 discloses a self-regulating wind turbine.
US PGPUB 2010/0226774 A1 discloses a wind turbine control system and apparatus.
US PGPUB 2010/0143131 A1 discloses a folding blade turbine.
US PGPUB 2004/0052649 A1 discloses all weather windmills.
US Patent 4,632,637 A discloses a wind turbine.
US Patent 4,349,315 A discloses an adjustable vane windmill.
US Patent 4,335,996 A discloses a windmill construction.
US Patent 4,316,699 A discloses a windmill structure and power generator.
US Patent 4,310,284 A discloses an automatically controlled wind propeller and tower shadow eliminator.
US Patent 4,201,514 A discloses a wind turbine.
US Patent 4,183,715 A discloses an adjustable vane windmill.

US Patent 2,094,941 A discloses an automatic blade adjuster for wind motors.
US Patent 1,558,645 A discloses a windmill.
US Patent 147,188 A discloses a windmill with adjustable blades.
US Patent 134,499 A discloses a windmill with adjustable blades.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745